Citation Nr: 0735673	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  98-18 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection fro the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1971, to include service in the Republic of Vietnam.  
Thereafter, the veteran served in the Army National Guard of 
New York from April 1973 to October 1983.  He died in July 
1994; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When this appeal was before the Board in June 2005, it was 
remanded for additional development.  

REMAND

As noted in the June 2005 remand, the veteran's NGB Form 23 
verifies the veteran's service in the New York Army National 
Guard, to include various periods of active duty and active 
duty for training (ACDUTRA) from April 1973 to October 1983.  
In response to RO inquiry, the New York Army National Guard 
Headquarters stated in a February 2006 letter that efforts to 
pull records pertaining to the veteran's Guard service were 
temporarily restricted due to an asbestos hazard in the New 
York records center.  While this notice indicates that 
records could be obtained when this hazard was remedied, the 
record does not reflect that any subsequent attempt to obtain 
the records was made.  The Board notes that VA is obligated 
to attempt to obtain relevant service medical records, 
including making as many requests as are necessary to obtain 
relevant records unless VA concludes that the records do not 
exist or further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(2).  

In addition, the Board notes that the June 2005 remand also 
instructed the originating agency to attempt to obtain a copy 
of the long form of the veteran's death certificate from the 
New York City Department of Health.  However, this request 
was not received favorably by the New York City Office of 
Vital Records, which returned the request in September 2006 
and indicated payment in the amount of $ 15.00 was required 
before the application could be processed.  The record shows 
that the appellant is aware that VA is unable to pay for 
these records.  Prior efforts to obtain the death certificate 
from the VA St. Alban's extended care facility in Queens, New 
York, were also unsuccessful.  As a result, at this point, VA 
does not have a copy of the long form death certificate and 
will not pay to obtain one, and the City of New York will not 
process the application without the appropriate fee.  Thus, 
it is the appellant's responsibility to obtain and submit a 
copy of the death certificate.

While efforts to obtain the long form of the veteran's death 
certificate have been fruitless at this point, a private 
physician provided a statement in November 2004 expressing 
his opinion that diabetes and scleroderma increased the 
veteran's susceptibility to sudden cardiac death.  The Board 
notes that diabetes mellitus is subject to presumptive 
service connection based on the veteran's service in Vietnam.  
Although the private medical opinion is supportive of the 
claim, it is not clear that this opinion was rendered after a 
review of the veteran's pertinent medical history.  
Therefore, the Board is of the opinion that a VA medical 
opinion addressing the cause or causes of the veteran's death 
should be obtained before the Board addresses the merits of 
either of the issues on appeal.  

Finally, the Board notes that the appellant has not been 
provided appropriate notice with respect to the effective-
date element of her claim in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), to 
include notice with respect to the 
effective-date element of her claim.

2.  The RO or the AMC should arrange for 
an exhaustive search for all service 
medical records during all periods of 
service, including ACDUTRA.  Specifically, 
the RO should again contact the New York 
Army National Guard Headquarters and 
ensure that all available, pertinent 
records are obtained.  

3.  Thereafter, the claims files should be 
reviewed by a VA physician with 
appropriate expertise.  The physician 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
greater probability that the veteran's 
diabetes mellitus played a material causal 
role in his death, to include whether it 
caused or worsened any other disorder 
causing or contributing to the veteran's 
death.

The physician should also identify any 
other disorders that played a material 
causal role in the veteran's death and 
provide an opinion with respect to each 
such disorder as to whether there is a 50 
percent or better probability that the 
disorder was etiologically related to the 
veteran's military service, to include his 
presumed exposure to herbicides while 
serving in Vietnam.

The complete rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



